In his motion for rehearing appellant earnestly insists that the evidence is insufficient to support a conviction of rape. We have again reviewed the testimony of the witnesses who testified upon the trial. In addition to the statement of the facts in the original opinion, we quote from the testimony of State's witness, Fred Redding, as follows: *Page 337 
"After we left the cafe I talked to Claude about the actions and attitude of Miss Sue. I asked him what he had done. He said that Sue had bit him on the lip and that he had had intercourse with her. He did not use the word 'intercourse'; (he used avulgar word instead). [Italics ours.] He said that he held her down and had intercourse with her. * * * He said she bit him and pinched him to try to keep him from having intercourse with her. I then took him home, and I went home."
From our re-examination of the record we are led to the conclusion that the evidence is sufficient to support the conviction, and that the proper disposition of the case was made upon the original hearing.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.